C. D. San Juan. Mandamus.
Por los motivos consignados en la opinión emitida en el día de hoy en el caso Civil Núm. 8613, Ernesto Cruz Andréu, peticionario apelante, v. Rafael Buscaglia, Tesorero de Puerto Rico, y Patrick J. Fitzsimmons, Auditor de Puerto Rico, querellados apelados, (ante, pág. *944737), sobre Mandamus, se revoca la sentencia apelada que dictó la Corte de Distrito de San Juan el día 9 de julio de 1942, y en sn lugar se dicta otra ordenando, como por la presente se ordena, al querellado apelado Tesorero de Puerto Pico para que autorice, apruebe y tra-mite en la forma ordinaria y corriente la nómina necesaria para el pago al demandante Carlos Juan Arias de su sueldo como Inspector de Contribución Sobre Ingresos del Departamento de Hacienda, co-rrespondiente a los meses de febrero y marzo de 1942.
El O'uez Asociado Sr. De Jesús se inhibió.